O’Donnell, J.,
dissenting.
{¶ 66} Respectfully, I dissent. Based on the facts presented here, I would affirm the judgment of the court of appeals.
{¶ 67} Relevant to the determination the court has before it is the fact that L.A.B. appeared in the juvenile court with his mother. It is immediately apparent from the transcript of the probation revocation hearing that L.A.B.’s mother was intimately involved in the case and knowledgeable about the proposed options available to the court.
{¶ 68} Lost among the reiteration of the facts and rules in the majority opinion are a misunderstanding of the applicable statute and a misreading of the colloquy between the juvenile court and L.A.B.’s mother.
{¶ 69} R.C. 2151.352 provides that “[a] child * * * is entitled to representation by legal counsel at all stages of the proceedings under [Chapter 2151] or Chapter 2152 of the Revised Code. * * * If a party appears without counsel, the court shall ascertain whether the party knows of the party’s right to counsel and of the party’s right to be provided with counsel if the party is an indigent person. * * * Counsel must be provided for a child not represented by the child’s parent, guardian, or custodian. If the interests of two or more such parties conflict, separate counsel shall be provided for each of them.”
{¶ 70} Construing this statute, this court has explained that “a juvenile may waive his constitutional right to counsel, subject to certain standards * * *, if he is counseled and advised by his parent, custodian, or guardian. If the juvenile is *123not counseled by his parent, guardian, or custodian and has not consulted with an attorney, he may not waive his right to counsel.” In re C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, 874 N.E.2d 1177, ¶ 98. Thus, pursuant to R.C. 2151.352, L.A.B. could validly waive his right to counsel without the benefit of an appointed attorney’s advice because his mother was present, actively participated, and spoke on his behalf in the juvenile court proceeding. It is only when there is a conflict of interest between the parent and the child that the juvenile court must appoint counsel before allowing the child to waive the right to counsel.
{¶ 71} Unlike the majority, I do not see a conflict between L.A.B.’s interests and those of his mother. The majority assumes that the recommendation by L.A.B.’s probation officer that the child receive intensive probation was in L.A.B.’s best interest, and it relies on this assumption to conclude that his mother, who advocated against imposing more intensive probation and in favor of committing L.A.B. to the Department of Youth Services,’ had a “potentially adverse interest” that “nullified” her assistance to L.A.B. in his decision to waive the assistance of counsel. ¶ 61. However, I believe that the majority misunderstands L.A.B.’s mother’s position.
{¶ 72} In what I perceive to be a difficult and strong expression of tough love, L.A.B.’s mother told the juvenile court the following:
{¶ 73} “Ms. [B.]: * * * All this extending his probation, then going to YOC and all that other extra, it’s not going to help. By him getting locked up in the detention center, the same day he [is] going to get released, he’s going to do the same thing. Enough is enough. We need to be hard on him and send him where he’s supposed to go. I mean, that’s just too much.
{¶ 74} “THE COURT: I know. I hate to do it. I mean, intense probation services, you know, Mr. Sims is not an intense probation services probation officer, and he’s been giving him intense probation services. He’s already seeing him that much.
{¶ 75} “Ms. [B.]: Right.
{¶ 76} “THE COURT: It’s not helping.
{¶ 77} “Ms. [BJ: No, it’s not.”
{¶ 78} The fact that L.A.B.’s mother did not advocate for intensive probation— which the trial court agreed had been tried and had failed — does not mean that L.A.B.’s mother did not act in her child’s best interests in recommending commitment to the Department of Youth Services. The suggestion by the majority that the only action in L.A.B.’s best interest is more intensive probation is false; sometimes, when a child is not getting the message from probation, intensive or otherwise, committing the child to the Department of Youth Services may be in the child’s best interest.
Timothy Young, State Public Defender, and Amanda J. Powell, Assistant State Public Defender, for appellant, L.A.B.
Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Richard Kasay and Philip D. Bogdanoff, Assistant Prosecuting Attorneys, for appellee, state of Ohio.
{¶ 79} The juvenile court’s colloquy with L.A.B.’s mother shows that she actively participated in the probation revocation proceedings, and, because of this participation, the juvenile court was not required to appoint counsel. Further, the juvenile court appears to have considered each of the factors set forth in the totality-of-the-circumstances test. The facts of this case support a finding that under the totality of the circumstances, L.A.B. validly waived his right to counsel. L.A.B. had extensive experience with the juvenile court system, had received prior notifications regarding his rights, and was represented by his mother. There is no indication in the facts of this case that L.A.B. did not know and understand the phase of the proceeding or the consequences of his repeated failure to follow the requirements of his probation.
{¶ 80} The majority today overlooks what L.A.B.’s mother told the juvenile court when she explained that continually extending probation was not working. Both she and the juvenile court realized the import of her words and wanted L.A.B. to get the message before making more serious mistakes.
{¶ 81} Because I believe that L.A.B.’s mother protected her son’s best interests, and because the statute permitted her to do so without the necessity of counsel, L.A.B.’s waiver of the right to counsel is valid. Therefore, I respectfully dissent.
Cupp, J., concurs in the foregoing opinion.